Citation Nr: 0844204	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1997 to March 
2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In June 2008, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran does not currently have a left hand 
disability.  

2.  A right hand disability, including carpal tunnel 
syndrome, was not shown during service or for several years 
thereafter and the most probative evidence of record 
indicates that the veteran's current right hand disability, 
diagnosed as carpal tunnel syndrome, is not causally related 
to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  A right hand disability, including carpal tunnel 
syndrome, was not incurred in active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

After reviewing the record, the Board finds that no further 
VCAA notification action is necessary.  In February 2004, 
prior to the initial decision on the claim, the RO sent the 
veteran a letter for the purposes of complying with the VCAA.  
This letter addressed the responsibilities of VA and the 
veteran for obtaining or identifying evidence and also 
included an attachment delineating the evidence necessary to 
substantiate the claim.  The fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions, as required by Dingess/Hartman, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  For 
these reasons, the Board finds that VA has fulfilled its duty 
to notify under the VCAA to the extent necessary.  Neither 
the veteran nor his representative has argued otherwise.

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service clinical records submitted by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
post-service evidence pertaining to his claim and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  The 
veteran has also been afforded a VA medical examination in 
connection with his claims.  The Board finds that the report 
of this examination provides the necessary medical opinion.  
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that in December 
1999, he was treated for a laceration of his left index 
finger after he cut himself on a car door handle.  The 
service medical records are otherwise entirely negative for 
complaints or abnormalities pertaining to the right or left 
hand.  

The veteran's DD Form 214 shows that his primary military 
occupational speciality was Pavements and Construction 
Equipment Journeyman.  

In January 2004, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including bilateral hand 
pain.  The veteran indicated that he felt his bilateral hand 
pain was the result of his military duties as a heavy 
equipment operator.  

In a June 2005 statement, the veteran indicated that he 
continued to experience bilateral hand pain, as well as 
cramping and swelling with prolonged activities such as 
swinging a hammer, shoveling, and writing.  When he 
experienced these cramping episodes, the pain was sometimes 
so excruciating that his hands locked up.  

In support of his claim, the veteran submitted an October 
2005 statement from H.A., Jr., a service member who had 
served with the veteran for three and one half years.  SSgt. 
A. indicated that during this time, he and the veteran had 
performed numerous duties, including operating jackhammers, 
digging up lines, concrete work, and running construction 
equipment.  SSgt. A. noted that during the veteran's final 
year of active duty, he began to notice numerous problems 
with his hands, including cramping, numbness, swelling, and 
tingling.  

The veteran also submitted December 2005 private medical 
records showing that he had sought treatment for hand pain.  
EMG testing showed findings consistent with mild carpal 
tunnel syndrome on the right without evidence of axonal 
injury in the distal median nerve distribution.  The 
veteran's left upper extremity was noted to be normal.  

The veteran was afforded a VA medical examination in August 
2008, at which he reported that during military service, his 
hands would lock up when engaging in activities such as using 
a jackhammer or a screwdriver for extended periods.  He 
indicated that he would massage his hands and the cramp would 
go away.  He denied swelling, pins-and-needles, or weakness.  
He had no symptoms between using a jackhammer and 
screwdriver.  Following his separation from service, the 
veteran reported intermittent problems with his hands which 
similarly occurred while he was operating a jackhammer or a 
screwdriver.  He explained that he had been working as a 
heavy equipment operator for a utility company for the past 
seven years.  Despite his symptoms, the veteran indicated 
that he did not seek treatment until approximately four years 
ago when he was diagnosed as having right carpal tunnel 
syndrome.  Physical examination of the hands showed no 
pertinent abnormalities.  X-ray studies showed that the right 
and left wrists were normal.  The diagnosis was right carpal 
tunnel syndrome.  After examining the veteran and reviewing 
the claims folder, the examining physician concluded that the 
veteran's right carpal tunnel syndrome was unlikely related 
to his active service.  She noted that although the veteran 
reported in-service hand symptoms which were corroborated by 
a fellow service member, he did not seek treatment nor was he 
diagnosed as having carpal tunnel syndrome for several years 
after service.  She indicated that there was no link between 
the veteran's disability and active service.  With respect to 
the veteran's left hand, the examiner indicated that there 
was no current clinical objective evidence of any disease or 
pathology.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis or 
an organic disease of the nervous system, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for right and left hand 
disabilities, which he argues are the result of his military 
duties in construction, including operating heavy equipment 
such as jackhammers.  

Left hand disability

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a current diagnosis of a 
left hand disability.  While the Board has considered the 
veteran's statements that he has experienced intermittent 
left hand symptoms such as pain and cramping since service, 
the Court has held that a symptom alone without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

In this case, there is simply no evidence of a current 
diagnosis of a left hand disability.  The veteran was 
examined by a private physician in December 2005, as well as 
a VA physician in August 2008, both of whom concluded that 
there was no left hand pathology.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has a left hand 
disability.  As noted, absent proof of a present disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
Thus, service connection for a left hand disability is 
denied.

Right hand disability

The veteran also seeks service connection for a right hand 
disability, which has been diagnosed as carpal tunnel 
syndrome.  Again, he argues that such disability is the 
result of his military duties in construction, including 
operating heavy equipment such as jackhammers.  

As an initial matter, the Board finds that the record on 
appeal corroborates the veteran's reports of his military 
duties.  As discussed above, his service personnel records 
confirm that he served as a Construction Equipment 
Journeyman, an occupation consistent with the operation of 
heavy equipment such as jackhammers.  Thus, the Board finds 
that it is logical to assume that the veteran's duties were 
strenuous and exposed him to environmental factors such as 
heavy vibrations from jackhammers.  He has also provided 
credible statements, as well as a statement from a fellow 
service member, that he developed symptoms such as hand pain 
and cramping while operating this heavy equipment.  

As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, 
veteran's service medical records are entirely negative for 
complaints or findings of a right hand disability, including 
carpal tunnel syndrome.  Additionally, the record on appeal 
is negative for medical evidence of a right hand disability 
until December 2005, more than four years after the veteran's 
separation from active service, when he was diagnosed as 
having right carpal tunnel syndrome.  

Given this evidence, the Board finds the most probative 
evidence shows that a chronic right hand disability was not 
present during service or within the first post-service year.  
Nonetheless, service connection may be still granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
other words, if there is a causal connection between the 
current condition and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  
In this case, however, the record on appeal contains no such 
evidence.  

In fact, in August 2008, a VA physician, after examining the 
veteran and reviewing his claims folder, concluded that the 
veteran's current right carpal tunnel syndrome was unlikely 
related to his active service.  The Board assigns this 
medical opinion great probative weight, as it was offered by 
a medical professional who is clearly competent to comment on 
the etiology of the veteran's diagnosed right hand 
disability.  The Board further observes that the examiner 
based her conclusions on a review of the pertinent medical 
history, as well as an examination of the veteran.  She also 
addressed the veteran's contentions and provided a rationale 
for her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).  There 
is also no other medical evidence of record contradicting 
this conclusion.  

The Board has considered the veteran's own statements to the 
effect that he currently has left and right hand disabilities 
as a result of his military duties.  The Board recognizes the 
veteran's sincere belief that his right carpal tunnel 
syndrome was incurred in service as a result of operating 
heavy equipment.  Nevertheless, the veteran has not been 
shown to have the professional expertise necessary to provide 
a medical opinion as to the causal relationship between any 
current hand disability and his military service.  Similarly, 
the Board has considered the veteran's statements to the 
effect that he has experienced intermittent right hand 
symptoms since service.  While the veteran is competent to 
report such symptoms, he is not competent to relate those 
symptoms to a diagnosed disability, such as carpal tunnel 
syndrome.  For these reasons, the Board concludes that the 
veteran's opinions in this regard are not probative.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
shows that a right hand disability was not present during 
service or for several years thereafter and that the current 
right hand disability, carpal tunnel syndrome, is not 
causally related to the veteran's active, any incident 
therein, or any reported continuous symptomatology.

Again, the Board has considered the veteran's contentions of 
intermittent right hand symptoms since service.  However, 
there is a years-long evidentiary gap in this case between 
the veteran's military service and the earliest medical 
evidence of a diagnosis of carpal tunnel syndrome.  In 
addition to the August 2008 VA medical opinion which 
constitutes affirmative evidence against the claim for 
service connection, the absence of medical evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that the current right carpal 
tunnel syndrome is the result of the operation of heavy 
equipment such as jackhammers in service which in turn 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of carpal tunnel 
syndrome during service or for more than four years 
thereafter is itself evidence which tends to show that such 
condition did not have its onset in service or within the 
first post-service year and is not the result of heavy 
equipment operation during service.  

A prolonged period without medical treatment can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of carpal tunnel syndrome in service and for 
more than four years after service, as well as the opinion of 
the VA examiner who found the absence of such evidence 
significant, and the Board concludes that the preponderance 
of the evidence in this case is against the claim of service 
connection for a right hand disability, including carpal 
tunnel syndrome.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.




ORDER

Entitlement to service connection for a left hand disability 
is denied.  

Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


